EXHIBIT 10.2
SL INDUSTRIES, INC.
520 Fellowship Road, Suite A114
Mt. Laurel, NJ 08054
June 29, 2010
To:    William Fejes
We are pleased to inform you that on June 29, 2010 the Compensation Committee
(the “Committee”) of SL Industries, Inc. (the “Company”) granted you (i) an
incentive stock option (the “Incentive Option”), as defined in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), to purchase 25,530
shares of the Company’s common stock, par value $0.20 per share, and (ii) a
non-qualified option (the “Nonqualified Option” and together with the Incentive
Option, the “Options”) to purchase 74,470 shares of the Company’s common stock,
each at a price of $11.75 per share and otherwise in accordance with the
Company’s 2008 Incentive Stock Plan (the “Plan”). The shares of Common Stock
issuable upon exercise of the Options are referred to hereinafter as the
“Stock.” Notwithstanding any provision to the contrary herein or in the Plan,
upon the Executive’s termination of Employment, the Option shall vest and remain
exercisable in accordance the Employment Agreement between the Executive and the
Company dated as of June 29, 2010.
The Options will become exercisable as follows: (i) the Incentive Option: (a) as
to 8,510 shares of Stock, on or after June 29, 2011; (b) as to a further 8,510
shares of Stock, on or after June 29, 2012; and (c) as to the remaining 8,510
shares of Stock, on or after June 29, 2013; and (ii) the Nonqualified Option:
(a) as to 25,490 shares of Stock, on or after June 29, 2011; (b) as to a further
24,490 shares of Stock, on or after June 29, 2012; and (c) as to the remaining
24,490 shares of Stock, on or after June 29, 2013, and that each such Option
will expire on June 28, 2017.
These Options are issued in accordance with and, except as provided in the
immediately preceding paragraph, are subject to and conditioned upon all of the
terms and conditions of the Plan (a copy of which in its present form is
attached hereto), as from time to time amended, provided, however, that no
future amendment or termination of the Plan shall, without your consent, alter
or impair any of your rights or obligations under the Options. Reference is made
to the terms and conditions of the Plan, all of which are incorporated by
reference in this option agreement as if fully set forth herein.
Notwithstanding any other provision in this option agreement or the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise of the Option has been registered under the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws, or are, in the opinion
of counsel to the Company, exempt from such registration in the United States.
The Company shall not be under any obligation to register the Stock, although
the Company may in its sole discretion register the Stock at such time as the
Company shall determine. If the Company chooses to comply with an exemption from
registration, the Stock may, at the direction of the Committee, bear an
appropriate restrictive legend restricting the transfer or pledge of the Stock,
and the Committee may also give appropriate stop transfer instructions with
respect to the Stock to the Company’s transfer agent.

 

 



--------------------------------------------------------------------------------



 



You understand and acknowledge that, under existing law, unless at the time of
the exercise of these Options a registration statement under the Securities Act
is in effect as to the Stock (i) any Stock purchased by you upon exercise of
these Options may be required to be held indefinitely unless the Stock is
subsequently registered under the Securities Act or an exemption from such
registration is available; (ii) any sales of the Stock made in reliance upon
Rule 144 promulgated under the Securities Act may be made only in accordance
with the terms and conditions of that rule (which, under certain circumstances,
restricts the number of shares which may be sold and the manner in which shares
may be sold); (iii) in the case of securities to which Rule 144 is not
applicable, some other exemption will be required; (iv) certificates for Stock
to be issued to you hereunder shall bear a legend to the effect that the Stock
has not been registered under the Securities Act and that the Stock may not be
sold, hypothecated or otherwise transferred in the absence of an effective
registration statement under the Securities Act relating thereto or an opinion
of counsel satisfactory to the Company that such registration is not required;
(v) the Company may place an appropriate “stop transfer” order with its transfer
agent with respect to the Stock; and (vi) the Company has undertaken no
obligation to register the Stock or to include the Stock in any registration
statement which may be filed by it subsequent to the issuance of the Stock to
you. In addition, you understand and acknowledge that the Company has no
obligation to you to furnish information necessary to enable you to make sales
under Rule 144.
These Options (or installment thereof) are to be exercised by delivering to the
Company a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of shares of Stock to be purchased, together with payment
of the purchase price of the Stock to be purchased. The purchase price is to be
paid in cash or, at the discretion of the Committee, by one of the other means
provided in the Plan and referenced on Exhibit A.
Kindly evidence your acceptance of these Options and your agreement to comply
with the provisions hereof and of the Plan by executing this option agreement
under the words “Agreed To and Accepted.”

            Very truly yours,

SL INDUSTRIES, INC.
      By:   /s/ Glen Kassan         Name:   Glen Kassan        Title:   Chairman
of the Board   

AGREED TO AND ACCEPTED:

            /s/ William Fejes, Jr.       William Fejes   

 

 



--------------------------------------------------------------------------------



 



         

Exhibit A
SL INDUSTRIES, INC.
520 Fellowship Road, Suite A114
Mt. Laurel, NJ 08054
Gentlemen:
Notice is hereby given of my election to purchase  _____  shares of Common
Stock, $0.20 par value (the “Stock”), of SL Industries, Inc. (the “Company”), at
a price of $11.75 per share, pursuant to the provisions of the stock option
granted to me on June 29, 2010 under the Company’s 2008 Incentive Stock Plan.
Enclosed in payment for the Stock is:

             
 
      o   my check in the amount of $_____.
 
           
 
  *   o                        shares of Stock having a total value of $_____,
such value based on the Fair Market Value (as defined in the Plan) of the Stock.
 
           
 
  *   o   the cancellation of  _____  shares of Stock pursuant to the cashless
exercise provision of the Plan having a total value of $_____, such value based
on the Fair Market Value (as defined in the Plan) of the Stock.
 
           
 
  *   o   a combination of the foregoing, as indicated above.

The following information is supplied for use in issuing and registering the
Stock purchased hereby:

             
 
  Number of Certificates and Denominations        
 
     
 
   
 
  Name        
 
     
 
   
 
  Address        
 
     
 
   
 
 
 
     
 
   
 
  Social Security Number        
 
     
 
   

Dated:                     

     
 
  Very truly yours,
 
   
 
   

                    
* Subject to the approval of the Committee.

 

 